          Case 1:19-cv-03562-ABJ Document 42 Filed 06/30/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
________________________________________________
                                                 X
THE NEW YORK TIMES COMPANY and                   :
CHARLIE SAVAGE                                   :
                                                 :
                              Plaintiffs,        :
                                                 :
                  v.                             : Case No. 19-cv-03562 (ABJ)
                                                 :
OFFICE OF MANAGEMENT AND BUDGET                  :
                                                 :
                                                 :
                               Defendant.        :
                                                 :
________________________________________________X

                       JOINT MOTION FOR EXTENSION OF TIME
                      TO FILE A MOTION FOR ATTORNEYS' FEES

       On November 26, 2019, Plaintiffs The New York Times Company and Charlie Savage

(together, “The Times”) filed this suit pursuant to the Freedom of Information Act, 5 U.S.C. §

552 (“FOIA”), seeking records from Defendant Office of Management and Budget (“OMB”).

See ECF No. 1. On May 18, 2021, the Court issued a final appealable order determining

summary judgment. See Order, ECF No. 40. On May 27, 2021, the Court granted parties’ joint

motion for extension of time to file a motion for attorneys’ fees, setting a deadline of July 1,

2021 for any motion for an award of attorneys’ fees and costs. See Joint Motion, ECF No. 41.

The parties respectfully request that the deadline for any motion seeking attorneys’ fees be

further extended from July 1, 2021 to August 13, 2021.

       Good cause exists for this extension. OMB has not yet determined whether it will file an

appeal in this case. The parties agree that a determination of any award of attorneys’ fees and

costs should occur only after this action is fully resolved. Additional time will also allow the

parties to attempt to resolve the issues of fees without further intervention from this Court. Thus,
          Case 1:19-cv-03562-ABJ Document 42 Filed 06/30/21 Page 2 of 3




the parties respectfully request that the Court set the deadline of August 13, 2021 for any motion

for an award of attorneys’ fees and costs. A proposed order is attached.



Dated: June 30, 2021                                 Respectfully submitted,



                                                     BRIAN M. BOYTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director


                                                     /s/ Rebecca Cutri-Kohart
                                                     Rebecca Cutri-Kohart
                                                     D.C. Bar No. 1049030
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005

                                                     Counsel for Defendant



                                                     /s/ David E. McCraw
                                                     DAVID E. MCCRAW
                                                     Deputy General Counsel
                                                     The New York Times Company
                                                     620 8th Avenue, 13th Floor
                                                     New York, NY 10018
                                                     Tel: (212) 556-4031
                                                     Fax: (212) 556-4634
                                                     Email: mccrad@nytimes.com

                                                     Counsel for Plaintiffs
          Case 1:19-cv-03562-ABJ Document 42 Filed 06/30/21 Page 3 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
________________________________________________
                                                 X
THE NEW YORK TIMES COMPANY and                   :
CHARLIE SAVAGE                                   :
                                                 :
                              Plaintiffs,        :
                                                 :
                  v.                             : Case No. 19-cv-03562 (ABJ)
                                                 :
OFFICE OF MANAGEMENT AND BUDGET                  :
                                                 :
                                                 :
                               Defendant.        :
                                                 :
________________________________________________X

                                     PROPOSED ORDER

        Upon consideration of the parties’ Joint Motion for an Extension of Time to File a

Motion for Attorneys’ Fees, it is hereby ORDERED that the Joint Motion is GRANTED. Any

motion for attorneys’ fees is due August 13, 2021.



Date:
                                                     Amy Berman Jackson
                                                     United States District Judge
